Exhibit 99.1 Outline of Slides for the June 2007 Update Slide 1 - June 2007 Update TXCO Resources Inc. Slide 2 - Corporate Information · Headquarters:TXCO Resources Inc.; 777 E. Sonterra Blvd., Suite 350; San Antonio, Texas 78258;Phone: (210) 496-5300; Fax: (210) 496-3232;www.txco.com · Contacts: James E. Sigmon, Chairman, President & CEO, jsigmon@txco.com Roberto R. Thomae, Vice President, Capital Markets, bthomae@txco.com · TXCO The Exploration Company NASDAQ Listed, a NASDAQ Global Select Company · Forward-Looking Statements:Information presented herein that is not historical, including statements regarding TXCO's or management'sintentions, hopes, beliefs, expectations, representations, projections, estimations, plans or predictions of the future, are forward-looking statements and are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. Such statements include those relating to estimated financial results, or expected prices, production volumes, reserve levels and number of drilling locations. It is important to note that actual results may differ materially from the results predicted in any such forward-looking statements. Investors are cautioned that all forward-looking statements involve risks and uncertainty, including without limitation, the costs of exploring and developing new oil and natural gas reserves, the price for which such reserves can be sold, environmental concerns affecting the drilling of oil and natural gas wells, as well as general market conditions, competition and pricing. More information about potential factors that could affect the company's operating and financial resultsis includedin TXCO's annual report on Form 10-K for the year ended Dec. 31, 2006 and Form 10-Q for the quarter ended March 31, 2007. These reports and TXCO’s previously filed documents are on file at the Securities and Exchange Commission and can be viewed on TXCO's Web site at www.txco.com, copies of which are available from the Company without charge. Slide 3 - Growth Profile · U.S.-Focused E&P Growth Company · Daily Production, Pro Forma at 4/1/07 With Output Exploration LLC Acquisition · Oil: 2,425 bopd · Gas: 9.0 mmcfd · Diversified Exploration, Exploitation And Development Inventory · 1,000s of well locations · 81.4 bcfe 1P reserves · Established, Long-Term Growth Record - 1 - Slide 4 - TXCO's Profile: Focused Growth Map of Texas and Oklahoma with five focus areas indicated as follows: · Maverick Basin Core Focus Area · Marfa Basin · Midcontinent · Fort Trinidad · South Texas, and additionally noting: · 1 million gross acres under lease (720,000 net acres) · 75% interest effectively operated Slide 5 - Our Long-Term Strategies 1. Find More Oil and Gas Each Year Than We Produce 2. Generate Superior ROI Through Successful Deployment of CAPEX 3. Generate Strong Share-Value Growth For Our Long-Term Shareholders Slide 6 - Achieving Strategy #1: Reserve Growth Slide contains a bar chart indicating wells drilled, sales, reserves added, year-end reserves and production replacement by year for 2001 thought 2006.Actual number are not shown on the slide except for 1) wells drilled as follows: 2001 73; 2002 41; 2003 80; 2004 69; 2005 52; and 2006 58; and 2) production replacement rates as follows: 2001 339%; 2002 347%; 2003 200%; 2004 295%; 2005 161%; and 2006 135%. Bars indicate 1) growth in sales from about 3 bcfe in 2001 to about 6 bcfe in 2006; 2) reserves added ranging from about 6 bcfe in 2005 to about 15 bcfe in 2002; and 3) growth in year-end reserves from under 13 bcfe in 2001 to about 41 bcfe in 2006. Slide 7 - Achieving Strategy #2: Superior ROI on CAPEX Slide contains a bar chart showing the growth in capital expenditures from under $13 million in 2001 to about $50 million in 2006 and an estimate of about $85 million for 2007.The chart also includes line charts showing 1) cash margin per mcfe ranging between about $2 in 2002 and about $7 in 2006; and 2) DD&A per mcfe ranging from about $1 in 2001 to about $4 in 2006. Slide 8 - Achieving Strategy #3: Strong Share Value Growth Line chart shows stock performance for TXCO, TXCO Peers, S&P 500 and Dow Jones from July2005 through early June2007.Beginning and ending prices labeled as $4.44 and $11.68, respectively.Sections are labeled, as follows: · September / October 2005 EnCana Sale · January / February 2006 A.G. Edwards Coverage · March / April 2006 A.G. Edwards, BMO, C.K. Cooper Upgrades · February 2007 Output Acquisition · March 2007 2006 Earnings TXCO The Exploration Company;TXCO Peers BEXP, CRZO, CWEI, DBLE, EPEX, GSX, ABP, MCF, NGAS, PLLL, PQ;Standard & Poor's 500 Stock Index;Dow Jones Industrial Average Source: Bloomberg Slide 9 - Output Exploration LLC · Perspective · Acquisition Overview · Pro Forma Metrics - 2 - Slide 10 - Proved Reserves Continue to Grow Slide shows a bar chart indicating Proved Reserves in bcfe by year for oil and gas for 2001 through 2006 and Pro Forma*, as follows:Oil 2001 - 1.8, 2002 - 8.9, 2003 - 12.8, 2004 - 20.2, 2005 - 29.6, 2006 - 33.5, and pro forma - 48.7;Gas 2001 - 11, 2002 - 14.7, 2003 - 15.6, 2004 - 17.7, 2005 - 9.9, 2006 - 7.9, and pro forma - 32.7, up 97%. * Pro forma based on YE 2006 proved reserve estimates for TXCO and Output · Output Acquisition Doubles Proved Reserves · TXCO YE06 reserves · 41.4 bcfe proved · 48% proved developed · Output YE06 reserves · 40.0 bcfe proved · 78% proved developed Slide 11 - Oil & Gas Production Continues to Grow Slide contains a bar chart indicating oil and gas sales in bcfe, and the percentage of oil sales to the total, by year for 2001 through 2006 and Pro Forma*, as follows:Oil 2001 - 0.3, 2002 - 1.9, 2003 - 2.7, 2004 - 1.9, 2005 - 2.4, 2006 - 4.7, and pro forma - 6.3;Gas 2001 - 2.7, 2002 - 2.5, 2003 - 2.1, 2004 - 3, 2005 - 2.2, 2006 - 1.1, and pro forma - 2.9, up 59%. *Pro forma based on 2006 oil and gas production for TXCO and Output Slide 12 - The Output Acquisition TXCO Gains: · Output's Significant Gulf Coast and Midcontinent Assets · New core areas established · 6.6 mmcfed Current Oil and Gas Sales · 59% gas · 40 bcfe Proved Reserves, 78% Proved Developed · 62% Gas · Cost per mcfe: Proved $2.51 Proved Fully Developed $2.97 Slide 13 - TXCO / Output: Key Metrics Pro Forma Acquisition Statistics 12 Months ended Dec. 31, 2006 Pro Forma TXCO Output* TXCO % Change Estimated current net production / mmcfed 13.4 9.1 22.5 +67.9% Oil Sales / bopd 1,837 654 2,491 +35.6% Gas sales / mmcfd 2.4 5.2 7.6 +216.7% Net acres 700,052 31,000 731,052 +4.4% Undeveloped acres 671,596 7,440 679,036 +1.1% Effectively operated / % 87% 63% 75% Proved reserves (bcfe) 41.4 40 81.4 +96.6% Proved developed reserves (bcfe) 19.9 31.2 51.1 +156.8% Proved reserves mcfe / share 1.21 - 2.40 +98.3% Reserve life / years 7.0 13.0 10.0 +42.9% *Output financial information per Form 8-K filed June 15, 2007, available at TXCO Web site.Reserve information based on internal reservoir engineering estimates. - 3 - Slide 14 - TXCO / Output: Unaudited Pro Forma Consolidated Operating Statement for 1Q07 Pro Forma Pro Forma Statement (In Thousands, Except per Share Amounts) TXCO Output* Adjustments of Operations Revenues Oil and gas sales $8,725 $6,561 $(1,772) (6) $14,594 1,080 (10) Gas gathering operations 2,494 2,494 Other operating income 1 92 93 Total Revenues 11,220 6,653 (692) 17,181 Costs and Expenses Lease operations 2,660 1,625 (119) (6) 4,166 Production taxes 494 363 857 Exploration expenses, including dry holes 375 375 Impairments and abandonments 686 686 Gas gathering operations 2,881 2,881 Depreciation, depletion and amortization 4,916 3,096 (1,004) (6) 8,474 1,466 (7) General and administrative 1,804 1,488 (737) (8) 2,555 Total Costs and Expenses 13,816 6,572 (394) 19,994 Income (Loss) from Operations (2,596) 81 (298) (2,813) Other Income (Expense) Derivative mark-to-market loss - - Derivative settlements loss - - Interest expense (277) (1,409) (1,083) (9) (2,769) Interest income 26 39 65 Loan fee amortization (10) - (10) Total Other Income (Expense) (261) (1,370) (1,083) (2,714) (Loss) before income taxes (2,857) (1,289) (1,381) (5,527) Income tax (benefit) expense (965) (908) (11) (1,873) Net (Loss) $(1,892) $(1,289) $(473) $(3,654) (Loss) Per Share Basic (loss) per share $(0.06) $(0.11) Diluted (loss) per share $(0.06) $(0.11) Shares outstanding Basic 32,985 339 (12) 33,324 Diluted 32,985 339 (12) 33,324 EBITDA $4,375 $7,716 EBITDAX $4,750 $8,091 EBITDA per share $0.13 $0.23 EBITDAX per share $0.14 $0.24 Liquidity metrics up EBITDA - 76%; EBITDAX - 70% *Financial information per Form 8-K filed June 15, 2007, available at TXCO Web site.See appendix for footnotes. - 4 - Slide 15 - TXCO / Output: Unaudited Pro Forma Consolidated Operating Statement for 2006 Pro Forma Pro Forma Statement (In Thousands, Except per Share Amounts) TXCO Output* Adjustments of Operations Revenues Oil and gas sales $56,520 $30,302 $(7,337) (13) $85,963 6,478 (17) Gas gathering operations 15,853 15,853 Other operating income 45 55 100 Total Revenues 72,418 30,357 (859) 101,916 Costs and Expenses Lease operations 7,248 7,537 (770) (13) 14,015 Production taxes 2,551 1,706 4,257 Exploration expenses, including dry holes 2,968 2,968 Impairments and abandonments 1,722 1,722 Gas gathering operations 16,255 16,255 Depreciation, depletion and amortization 23,840 11,163 (4,034) (13) 33,662 2,693 (14) General and administrative 7,298 5,170 (1,846) (15) 10,622 Total Costs and Expenses 61,882 25,576 (3,957) 83,501 Income (Loss) from Operations 10,536 4,781 3,098 18,415 Other Income (Expense) Derivative mark-to-market loss 1,995 1,995 Derivative settlements loss (2,686) (2,686) Interest expense (269) (5,577) (5,229) (16) (11,075) Interest income 550 121 671 Loan fee amortization (216) (216) Loss on sale of assets (8) (8) Total Other Income (Expense) (634) (5,456) (5,229) (11,319) (Loss) before income taxes 9,902 (675) (2,,131) 7,096 Income tax (benefit) expense 2,661 1,257 (2,015) (18) 1,903 Net Income (loss) $7,241 $(1,932) $(116) $5,193 Earnings (loss) per share Basic Earnings (loss) per share $0.23 $0.16 Diluted Earnings (loss) per share $0.24 $0.15 Shares outstanding Basic 31,916 339 (19) 32,255 Diluted 33,247 339 (19) 33,586 EBITDA $37,305 $55,006 EBITDAX $40,273 $57,974 EBITDA per share $1.17 $1.71 EBITDAX per share $1.26 $1.80 Liquidity metrics up EBITDA - 47%; EBITDAX - 44% *Financial information per Form 8-K filed June 15, 2007, available at TXCO Web site.See appendix for footnotes. - 5 - Slide 16 - Reasons for the Acquisition · Offers the Right Asset Base A Geologic Bolt-On that Meets Long-Term Strategies · Immediate Accretive Production And Cash Flow · Quick Aggregation of Assets: Helps with Drilling Programs and Cost Structures · Prudent Use of Debt and Equity Fits Our Already Strong Balance Sheet Slide 17 - This Years' Revised CAPEX Budget: $85-90 Million Slide contains a pie chart with wedges labeled as follows: · Glen Rose 55 wells, including: · 36 Maverick Basin Porosity wells · 7 East Texas Fort Trinidad wells · $49.6 million 56% · South Texas $4.9 million 6% · Midcontinent $4.5 million · Pearsall 3 wells $4.8 million · Georgetown 5 Wells $4.9 million · Leasehold and Infrastructure $6.5 million · Other $2 million · Pena Creek 11 Wells $3.1 million · Marfa Frac $1 million · San Miguel Oil Sands Leasehold, 21 Wells $7.6 million 9% Slide 18 - Core Areas Provide Geologic Synergy Drawing showing the relative positions of the following geologic formations:(1) in the Maverick Basin: Escondido, Olmos / CBM, San Miguel,Anacacho, Austin Chalk, Eagle Ford, Buda, Del Rio, Georgetown,
